Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the claim amendments and arguments presented in the Amendment dated March 4, 2021, the Detailed Action issued December 4, 2020, wherein Claims 18-20 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 2-4, 6, and 8-12 are deemed allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kerrie Laba (Applicant’s Representative) on March 12, 2021.
The application has been amended as follows: 
Claims
Claims 5 and 7:  canceled.
Claim 6:  The component of claim [[5]] 8 wherein at least a majority of the fixing points are positioned outside the wave crests or wave troughs of the sinusoidal shape.
1-4 and 8-20:  the claims remain as presented in the filing dated March 4, 2021, wherein Claims 1 and 13-20 were canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 8 regarding a component of an exhaust system that includes two structured layers, both of which are bent in a sinusoidal shape with the same frequency and amplitude, and wherein the two structured layers are shifted relative to one another by a phase of about π/4 and the fixing points are positioned between a zero crossing and the wave trough of one structured layer and/or in a region of a zero crossing of the other structured layer, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Concerning the closest related prior art, Obeshaw (U.S. Patent No. 6,586,110) discloses a double-walled pipe structure with an inner and outer layer sandwiching a structure layer therebetween, wherein the structure layer has a wave structure with wave crests and troughs (see Figures 1, 13, and 14, and column 6, lines 17-62). 
However, neither Obeshaw nor the prior art anticipates or renders obvious the claimed exhaust system component having two structured layers, both of which are bent in a sinusoidal shape with the same frequency and amplitude, and wherein the two structured layers are shifted relative to one another by a phase of about π.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer 

/GRANT MOUBRY/Primary Examiner, Art Unit 3747